DIXON, J.
This action was brought in the Cincinnati Municipal Court by the Star Employment Bureau Co. to recover from Rose Bros. $112 which was claimed by the company as due it for services in obtaining laborers.
The case was submitted without a jury and the court found in favor of the company for the full amount sued for. Counsel for Rose Bros, requested that a separate finding of facts and conclusions of law, which request was refused because the court held it came too late. The case was taken to the Hamilton Common Pleas on error and the court held:
1. Section 11470 GC. requires the trial court, when questions of fact are tried by the court, to state in writing its conclusions of fact separately from the conclusions of law upon request of either party.
2. It was the duty of the trial judge of the Municipal Court to make a separate finding of facts and conclusions of law in conforming with 11470 GC; and the refusal to do so was error. Cleveland Produce Co. v. Bennert, 104 OS. 149.
3. The trial court in this case was not relieved from complying with the request of Rose Brothers on the ground that it came too late. The record shows that the request was made immediately after the court’s finding in favor of the company for the full amount of its claim.
4. Rose Bros, were prejudiced by the refusal of the lower court to grant the request. Judgment reversed and cause remanded.